Citation Nr: 0100520	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  00-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a plantar wart on 
the left foot (claimed as left foot injury).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  His appeal comes before the Board of Veterans' Appeals 
(Board) from September 1999 and October 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran noted an appeal and 
his case has been referred to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks as manifested by a depressed mood, anxiety, and chronic 
sleep impairment.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, separate evaluations may be 
assigned for separate time periods that are under evaluation.  
That is, the Board must consider "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board also finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (2000). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The veteran has disputed the initial 10 percent assignment 
for PTSD.  He has indicated that, among other symptoms, he 
has sleeping disturbance, depression, nightmares, social 
isolation, and intrusive thoughts regarding his military 
experiences in the Republic of Vietnam.  

The RO in October 1999 assigned a 10 percent evaluation for 
the veteran's PTSD pursuant to Code 9411, which provides a 10 
percent evaluation for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted under this 
diagnostic code for PTSD symptoms resulting in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD symptoms resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

A June 1998 letter from a private physician shows that he 
found the veteran to have been depressed for a year and a 
half, with significant weight loss.  The veteran's responses 
to a clinical test suggested a major depressive syndrome with 
some symptoms of anxiety.  He denied suicidal ideation.  The 
physician suggested that the veteran undergo further 
counseling for probable depression and possible PTSD.  

A letter from a private therapist reflected that the veteran 
was being medicated with Zyban, Zoloft, and Serax.  The April 
1999 letter showed that the veteran had symptoms of 
depression, anxiety, and a history of alcohol abuse.  He had 
multiple recent stressors of the death of his father, 
divorce, treatment for substance abuse, chronic health 
problems, his mother's open-heart surgery, and difficult 
relationships with his children.  His symptoms were 
nightmares, sleeplessness, and night sweats related to his 
Vietnam experiences.  

A VA treatment record from April 1999 shows that the veteran 
was having stress related to his experiences in Vietnam.  He 
had flashbacks, intrusive thoughts, nightmares, and night 
sweats.  He felt that his symptoms of PTSD had worsened since 
his on-going sobriety.  The smell of gunpowder and loud 
noises caused the flashbacks.  The examiner diagnosed chronic 
PTSD and he reported that the veteran's Global Assessment of 
Functioning (GAF) score was 55.

The veteran described his PTSD symptoms in a May 1999 letter.  
He said that he had abused alcohol for 27 years to help him 
sleep without dreaming.  He said he had intrusive daytime 
thoughts about his experiences in Vietnam, and he isolated 
himself from his children.  After he sobered up on a 
permanent basis, he began to experience nightmares, night 
sweats, flashbacks triggered by the smell of gunpowder, and 
dreams of not being able to find his weapon during enemy 
assaults.  He also described himself as having survival 
guilt.

At a VA examination in September 1999, the veteran reported 
flashbacks and intrusive thoughts.  Certain smells and rain 
bothered him, and he slept infrequently.  He said he averaged 
about three and a half hours of sleep per night, and he had 
nightmares and night sweats.  His temper was controlled while 
he was on medication, and there was no hypervigilance.  On 
mental status examination, the veteran was oriented times 
three.  He was "a rather quiet but depressed person."  His 
conversation was spontaneous, and his language was 
intelligible, intelligent, and goal oriented.  The examiner 
said that the veteran was an intelligent person with average 
insight, judgment, and reasoning.  The veteran denied 
suicidal or homicidal ideation, but he had difficulty 
trusting other people.  He said that he had lost more than 30 
pounds since his father's death.  The examiner found the 
veteran's memory intact.  He reported a diagnosis of chronic 
PTSD and assessed a GAF score of 55.

After reviewing the evidence of record, the Board concludes 
that the veteran has met the criteria for an evaluation of 30 
percent for PTSD, effective from the date of the original 
grant of service connection.  The veteran has a depressed 
mood, anxiety, and chronic sleep impairment, symptomatology 
sufficient to warrant a rating of 30 percent under the 
current circumstances.  Moreover, the veteran's GAF score has 
twice been assessed as 55, indicative of moderate symptoms.  
The GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125 (1999). 

However, the Board also finds that the veteran has not met 
the criteria for an evaluation in excess of 30 percent.  In 
this regard, the clinical evidence of record shows that he 
has a flattened affect, and he reports isolation from his 
children and difficulty trusting other people, which may 
indicate difficulty in establishing and maintaining effective 
work and social relationships; however, there is no 
indication of record that he meets the criteria for an 
evaluation of 50 percent.  There is no medical evidence of 
affected speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long- term memory, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood.  
Rather, the mental status examination in September 1999 
showed that his conversation was spontaneous and his language 
was characterized as "intelligible, intelligent, and goal 
oriented."  Moreover, the examiner, in September 1999, 
characterized the veteran as intelligent, with no memory 
impairment, and average judgment.  In sum, the veteran's PTSD 
symptomatology does not reflect impairment to the extent that 
a rating in excess of 30 percent is warranted.

Accordingly, the Board finds that the evidence of record 
supports an increased evaluation of 30 percent for PTSD 
symptomatology.


ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to an evaluation of 30 percent, and no 
more, for PTSD is granted.

REMAND

With regard to the veteran's claim for service connection for 
a plantar wart, the Board finds that further development is 
necessary.  In his May 1999 application for compensation, the 
veteran claimed that he had a foot injury during service in 
1970. 
Review of the veteran's service medical records shows that 
there was an October 1970 finding that he had calluses on 
both feet.  The veteran had an "acid plaster" on the left 
foot.  The record is silent as to any complaints of or 
treatment for any foot condition for the remainder of active 
duty.  Further, the veteran's separation examination report 
does not reflect any findings as to a foot condition.  
However, it is not clear from the service medical records 
whether the acid plaster may have concealed a plantar type 
wart. 

According to a VA orthopedic examination report of September 
1999, the veteran gave a history of developing a plantar wart 
during service in 1970, and the examiner diagnosed plantar 
wart on the left foot with mild to moderate functional loss, 
with moderate functional loss during a flare-up.

The Board also notes that effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  Thus, in light of the service medical records 
reference to an "acid plaster," the current diagnosis of a 
plantar wart, and the recent legislation expanding the VA's 
duty to assist, the Board finds that remand a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
foot since separation from service.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
examination of his left foot to determine 
whether the currently diagnosed plantar 
wart is related to military service.  The 
examiner is requested to review the 
claims folder, in particular the service 
medical records and any subsequent 
records, and offer an opinion as to 
whether the "acid plaster" referred to 
could have involved a plantar wart, and 
whether it is at least as likely as not 
that the veteran's plantar wart had its 
onset during active military service.  If 
the plantar wart existed prior to 
service, the examiner should offer an 
opinion as to whether the condition was 
aggravated or permanently worsened by 
military service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, and to ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	K. J. LORING
	Acting Member
	Board of Veterans' Appeals
 



 

